Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           DETAILED ACTION    
 	Claims 27-46 are allowed. 
 	Claims 1-26 have been canceled. 
This action/allowance is in response to RCE and remarks filed on 01/05/2022.
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 27, prior art Apelqvist et all para [0035] registering a second CSCF in a second IMS network with the CSCF Domain Name Service (DNS), receiving a session invitation message originating from a first IMS device on the first IMS network 
Christopher (US 2020/0153874) para [0038] discloses the devices begin to register to the different P-CSCF server 150. As such, a portion of the user base of a first P -CSCF server be directed to a different or second P -CSCF server. 
FOTI (US 2021/0037586) para [0008][0010] discloses the UE is configured to, before an occurrence of the loss of bearer event, communicate, to a P -CSCF server, a SIP UPDATE message including at least a second IP address associated with the second access network. The PCRF server receive, from at least one Proxy -Call Session Control Function (P -CSCF) server, a subscription to a loss of bearer event for the IMS session involving the UE.
HALLENST (US 20180241784) para [0021] discloses a complete failure of a P -CSCF occurs, preventing the P -CSCF from continuing to serve the UE, handling of a UE is to be transferred from a first P -CSCF to a second P -CSCF, either in response to an error in the first P -CSCF, or for other reasons such as load balancing.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “based on determining that the performance metric associated with the first CSCF does not meet the threshold performance metric, 
Therefore, claim 17 is allowable over the prior art of record. The same reasoning applies to claims 34 mutatis mutandis. Accordingly, claims 28-33, and 35-40 are allowed.

As of claim 41, other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “the function selector is configured to send an instruction to the second network function data center to advertise at least one route to the first network function IP address when the function selector determines that a performance metric associated with the first network function does not meet a threshold performance metric, the at least one route including a route from the UE IP address to the first network function IP address that includes the second network function data center, and wherein the second network function data center sends an advertisement to the member of routers including the at least one route after reserving the instruction  from the function selector” with the claim invention as a whole.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471